FILED
                             NOT FOR PUBLICATION                               FEB 22 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 DALJIT SINGH,                                     No. 07-73957

               Petitioner,                         Agency No. A095-584-969

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Daljit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003). We deny the petition for review.

       The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed over three years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to establish changed

circumstances in India to qualify for the regulatory exception to the time limitation,

see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996

(9th Cir. 2008) (requiring movant to produce material evidence with motion to

reopen that conditions in the country of nationality had changed).

       Singh’s contention that the BIA failed to consider the evidence submitted

with the motion to reopen fails, because he has not overcome the presumption that

the BIA did review the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th

Cir. 2006). Singh’s contention that the BIA failed to explain its reasons for its

decision to deny the motion to reopen is belied by the record.

       PETITION FOR REVIEW DENIED.




JK/Research                               2                                    07-73957